Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on June 4, 2018. It is noted, however, that applicant has not filed a certified copy of the German application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed December 4, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  German Patent Application Publication Nos. DE 102017113712 A1 and DE 233392 A1 are listed on the IDS filed on December 4, 2020, but copies of those references have not been provided.  Accordingly, those references have been lined through on the attached copy of the IDS.  The Office has obtained copies of the German references which are attached hereto, and has listed the German references on the attached Notice of References Cited.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Paola Abi-Nader on June 1, 2021.

The application has been amended as follows: 

1. – 4. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the cited references either alone or in combination discloses the combination of limitations specified in the claims.  Specifically, a method for heating an electrically heatable catalytic converter in a catalytic converter cold phase in which the catalytic converter has not yet attained a desired operating temperature and an internal combustion engine has not yet been started, the electrically heatable catalytic converter comprising a first catalysis region for a catalytic treatment of exhaust gas, a second catalysis region separate from the first catalysis region, the second catalysis region for the catalytic treatment of the exhaust gas, the second catalysis region arranged downstream of the first catalysis region with a predetermined spacing to the first catalysis region, and an electric heating device through which the exhaust gas flows, the electric heating device arranged downstream of the first catalysis region and upstream of the second catalysis region, the electric heating device designed to at least partially heat the first catalysis region and the second catalysis region, the method comprising the following steps a) activating the electric heating device such that the heating device heats a first gas volume, surrounding the heating device, of an exhaust-gas tract to a predetermined temperature; b) moving the heated first gas volume to the first catalysis region to heat the first catalysis region, wherein, as a result of the movement of the first gas volume to the first catalysis region, a second gas volume, which follows the first gas volume, of the exhaust-gas tract moves to the heating device; c) activating the electric heating 
Some relevant references are German Patent Application Publication Nos. DE 102017113712 A1, DE 4035971 A1 and DE 2333092 A1; US Patent Application Publication Nos. US 20110030344 A1, US 20180334939 A1, US 20080282686 A1 and US 20010010804 A1; and US Patent Nos. US 6235254 B1 and US 6167696 B1.  All of the above cited references disclose a first catalysis region for a catalytic treatment of exhaust gas, a second catalysis region separate from the first catalysis region, the second catalysis region for the catalytic treatment of the exhaust gas, the second catalysis region arranged downstream of the first catalysis region with a predetermined spacing to the first catalysis region, and an electric heating device through which the exhaust gas flows, the electric heating device arranged downstream of the first catalysis region and upstream of the second catalysis region.  However, none of the above cited references disclose a) activating the electric heating device such that the heating device heats a first gas volume, surrounding the heating device, of an exhaust-gas tract to a predetermined temperature; b) moving the heated first gas volume to the first catalysis region to heat the first catalysis region, wherein, as a result of the movement of the first gas volume to the first catalysis region, a second gas volume, which follows the first gas volume, of the exhaust-gas tract moves to the heating device; c) activating the electric heating device such that the heating device heats the second gas volume, surrounding the heating device, to a predetermined temperature; and d) moving the heated second gas volume to the second catalysis region to heat the second catalysis region is not disclosed by the prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.